Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 USC 103(a) as being unpatentable over Feller US 2005/0280577 in view of Karabinis et al. US 20050260947 in view of McBurney et al. US 2002/0167441.
 
     As to claim 1, Feller teaches a system for generating estimates of location and time (abstract, [006-008]): a. an electrically-steered multi-beam antenna (abstract, [0007], claim 9), each beam from the multi-beam antenna steered to track and passively receive a signal from one or more satellite signals receivable by the multi-beam antenna from a corresponding satellite ([0021, 0030]); b. a receiver for each beam of said multi-beam antenna ([0019, 0027]); c. a processing device configured to determine a location of said system based on the signals passively received by each beam of said multi-beam antenna and by said receiver ([0010-11, 0020, and 0029-0030]).
Feller doesn’t expressly teach non-GNSS or receiver respectively for each antenna.
However, Karabinis teaches non-GNSS or receiver respectively for each antenna (see [0057-0059] and fig.2).
It would be obvious to modify Feller by applying to non-GNSS application and having receiver respectively for each antenna as taught by Karabinis for the benefit of configuring the plurality of signals provide to the receivers. 
Feller and Karabinis do not teach ephemeris or that the non-satellite signals therein are not providing location and time data extractable by ground terminals. 
However, this concept is well-known, e.g. c.f. McBurney et al. [0036, 0230, 0477]. 
It would be obvious to modify Feller by also using ephemeris data for the satellite in order to accurately determine location of the system as desired as calculated positions of celestial objects at regular intervals throughout a period is routinely tracked with regards to location for satellites so as to predict where satellites will be in a later period. It would also be obvious to modify Feller by ensuring the signals therein are not providing location and time data extractable by ground terminals to remove the inefficiency of bouncing radar pulses off the ground. 

As to claim 2, cited art teaches the system of claim 1, said processing device configured to estimate an angular position of the satellite based on a direction of arrival of the signal as determined by the steering angle of the beam, said processing device further configured to triangulate the location of said system (see [0021, 0025, 0029, 0031] Feller teaches angle and arrival dynamics).As to claim 3, cited art teaches the system of claim 1, said processing device extracting a current time from the signals ([0008] Feller).As to claim 4, cited art teaches the system of claim 3, further comprising an onboard atomic clock to supplement and stabilize the current time extracted from the different links ([0021, 0027, 0029] Feller).As to claim 5, cited art teaches the system of claim 3, said processing device determining time-of-flight and distance from each satellite based on the current time and received non-GNSS signals ([0030, 0031] Feller and [0057-0059] Karabinis).As to claim 6, cited art teaches the system of claim 5, where the distance from each satellite is used to determine the position of the receiver ([0030, 0031] Feller and [0057-0059 Karabinis]).As to claim 7, cited art teaches the system of claim 1, where doppler shift of signal channels is used to infer relative velocity and trajectory of each satellite relative to the receiver ([0006] Feller).As to claim 8, cited art teaches the system of claim 1 where angle of arrival, time of flight, and doppler shift measurements are combined to improve position estimate accuracy ([claim 7 of Feller teaches combining dynamics and [0009, 0021, 0027, 0029] Feller teaches the measurements).As to claim 9, cited art teaches the system of claim 1 where multiple measurements of the same satellite over time are used to establish an estimate of the satellite trajectory to improve estimated location and accuracy ([0008, 0039] Feller).As to claim 10, cited art teaches the system of claim 1 where a local IMU sensor is used to correlate signals received at different times to improve estimated location and accuracy (0004-0005 of Feller).As to claim 11, cited art teaches the system of claim 1. Cited art doesn’t expressly teach where one or more bidirectional general-purpose communications links with the non-GNSS satellites are established to obtain orbital ephemeris data on all of the other non-GNSS satellites being tracked. However, please N.B., calculated positions of celestial objects at regular intervals throughout a period is routinely tracked with regards to location for satellites so as to predict where satellites will be in a later period. It would be obvious to modify Feller by also using ephermis data for the satellite in order to accurately determine location of the system as desired.
As to claim 12, cited art teaches the system of claim 1. Cited art doesn’t expressly teach where a cooperative satellite broadcast is transmitted by one or more of the target satellites to distribute orbital ephemeris data on all of the target satellites. However, please N.B., calculated positions of celestial objects at regular intervals throughout a period is routinely tracked with regards to location for satellites so as to predict where satellites will be in a later period. It would be obvious to modify Feller by also using ephemeris data for the satellite in order to accurately determine location of the system as desired.As to claim 13, cited art teaches the system of claim 1. Cited art doesn’t expressly teach where a terrestrial data connection is used to obtain orbital ephemeris data on all of the target satellites. However, please N.B., calculated positions of celestial objects at regular intervals throughout a period is routinely tracked with regards to location for satellites so as to predict where satellites will be in a later period. It would be obvious to modify Feller by also using ephermis data for the satellite in order to accurately determine location of the system as desired.As to claim 14, cited art teaches the system of claim 1. Cited art doesn’t expressly teach where ephemeris data for potential target satellites is preserved in local data storage for access. However, please N.B., calculated positions of celestial objects at regular intervals throughout a period is routinely tracked with regards to location for satellites so as to predict where satellites will be in a later period. It would be obvious to modify Feller by also using ephermis data for the satellite in order to accurately determine location of the system as desired.As to claim 15, cited art teaches the system of claim 1 where the uncertainty of each independent measurement is used to estimate the overall position uncertainty ([0008-0009, 0038] Feller).As to claim 16, cited art teaches the system of claim 1. Cited art doesn’t teach where the antenna is a VSAT antenna. However, please N.B., VSAT is a well-known type of antenna. It would be obvious to modify Feller by using a VSAT antenna in order to take advantage of a well-known type of antenna in the GNSS communications art. As to claim 17, cited art teaches the system of claim 16. Cited art doesn’t teach where the antenna is a phased array. However, please N.B., VSAT phased array is a well-known type of antenna. It would be obvious to modify Feller by using a VSAT phased array antenna in order to take advantage of a well-known type of antenna in the GNSS communications art.As to claim 18, cited art teaches the system of claim 16. Cited art doesn’t expressly teach where the antenna is a lens antenna array. However, please N.B., lens array is a well-known type of antenna. It would be obvious to modify Feller by using a lens array antenna in order to take advantage of a well-known type of antenna in the GNSS communications art.As to claims 19-22, cited art teaches the system of claim 1. Cited art doesn’t teach where the satellites are in LEO, MEO, or GEO or multiple orbits. However, please N.B., these are low-earth, medium-earth, and geostationary orbit levels that are routine in the GNSS communications art. It would be obvious to modify Feller by using LEO, MEO, or GEO or multiple orbits depending on desired elevation and altitude as per application requirements.  As to claims 23-24, cited art teaches claim 1 but doesn’t expressly teach the links are transmitted at Ka or Ku bands. However, please N.B., Ka and Ku bands are routine sitcom bands from satellites in different level communications. It would be obvious to use these different sitcom bands to generate time and location estimate as per application requirements.  

Response to Remarks
Applicant’s remarks filed 6/7/22 have been considered respectfully moot in view of new grounds of rejection necessitated by amendment. In particular, please N.B., Karabinis teaches non-GNSS or receiver respectively for each antenna (see [0057-0059] and fig.2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646